NUMBER 13-20-00284-CR

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


           EX PARTE FRIEDRICH ALEXANDER HOENINGHAUS IV


                      On appeal from the 249th District Court
                           of Johnson County, Texas.


                           MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Perkes
          Memorandum Opinion by Chief Justice Contreras

        Appellant Friedrich Alexander Hoeninghaus IV filed a notice of appeal regarding

the trial court’s denial of appellant’s pretrial application for a writ of habeas corpus. 1 We

previously abated this appeal for a determination regarding, inter alia, whether the appeal




         1 The Texas Supreme Court transferred the appeal to this Court from the Tenth Court of Appeals.

See TEX. GOV’T CODE ANN. § 73.001 (“The supreme court may order cases transferred from one court of
appeals to another at any time that, in the opinion of the supreme court, there is good cause for the
transfer.”).
had been abandoned. Appellant has now filed a motion to dismiss his appeal. See TEX.

R. APP. P .42.2(a) (allowing appellate courts to dismiss criminal appeals upon the

appellant’s motion before the appellate court’s decision when the attorney and appellant

both sign a written motion to dismiss).

      We have not yet issued a decision in this case, and both appellant and his attorney

have signed the motion to dismiss the appeal. See id. Accordingly, without passing on

the merits of the case, we reinstate this appeal, grant appellant’s motion to dismiss, and

dismiss the appeal. Having dismissed the appeal at appellant’s request, no motion for

rehearing will be entertained, and our mandate will issue forthwith.


                                                              DORI CONTRERAS
                                                              Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of December, 2020.




                                            2